Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Sen et al. (U.S. PGPUB 20140029849), Anderson et al. (U.S. PGPUB 20070139433), Shin et al. (U.S. PGPUB 20020037113), and Shirman et al. (U.S. Patent No. 6,151,029) are made of record as describing related methods of receiving a specification of a scene to render, determining for each one or more pixels of an image of a scene a sampling associated with that pixel, rendering the image of the scene according to the determined sampling, the determined sampling is based on foreknowledge of a texture comprising that pixel, denoising a pixel using a corresponding texture definition that is available for denoising that texture, and denoising that texture comprises reconstructing that texture using a combination of a subset of a texture image comprising the texture definition of that texture. Maurer et al. (U.S. PGPUB 20030161007) disclose performing noise removal after rendering image data and Brothers (U.S. PGPUB 20160371857) discloses de-noising a texture image in general. However, none of the cited art teaches or suggests linking the texture based on a combination of a subset of a texture image comprising the texture definition of the texture to the texture comprising the pixel and an ability to denoise the pixel post rendering, i.e., the determined sampling of that pixel is based on foreknowledge of a texture comprising that pixel and an ability to denoise that pixel post rendering using a corresponding texture definition that is available for denoising that texture, wherein denoising that texture post rendering . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
1/5/22